Exhibit 10.2

 

Isolagen, Inc.

102 Pickering Way

Exton, PA  19341

 

April 6, 2005

 

Mr. Todd Greenspan

 

Re:  Offer of Employment

 

Dear Mr. Greenspan:

 

On behalf of Isolagen, Inc., I am pleased to offer you the position of Director
of Finance, Corporate Controller.  The terms of this employment offer are as
follows:

 

Salary

 

$145,000 per annum

 

 

 

Title

 

Director of Finance, Corporate Controller

 

 

 

Benefits

 

You will be eligible for the Company sponsored employee benefits described in
the Employee Handbook.

 

 

 

Responsibilities

 

Report to Martin E. Schmieg, Senior Vice President and Chief Financial Officer

 

 

 

Stock Options

 

50,000 executive stock options of Isolagen, Inc. at $4.45 per share (stock price
as of close of Start Date) in which one-third of the shares vest on the first
year anniversary of your start date, one-third of the shares vest on the second
anniversary of your start date, and one-third of the shares vest on the third
anniversary of your start date.

 

 

 

Target Bonus

 

30%

 

 

 

Vacation

 

You will be entitled to three weeks vacation

 

 

 

Start Date

 

Starting on or before May 4, 2005

 

This offer of employment is conditioned upon the Company’s receipt of a complete
background review and Directors and Officers Questionnaire, the results of which
are acceptable to the Company.  In addition, your employment will be subject to
the terms of the Company’s Employee Handbook and the Company’s Proprietary
Information and Inventions Assignment Agreement.

 

  Sincerely,

 

 

 

  Martin E. Schmieg

 

  ACCEPTED:

 

 

 

  Todd J. Greenspan

 

--------------------------------------------------------------------------------